The plaintiff in error, hereinafter referred to as the defendant, was convicted in the county court of Pottawatomie county, on a charge of maintaining a place where malt, spirituous, vinous, and fermented liquors, capable of being used as a beverage, containing more than one half of one per cent. of alcohol measured by volume, was kept in violation of law, and was sentenced to pay a fine of $250 and costs, and be confined in the county jail for ninety days. From which judgment and sentence the defendant has appealed.
The appeal in this case was filed in this court on the 20th day of June, 1929. No brief has been filed on behalf of the defendant and no appearance was made for oral argument. Where no brief is filed and no appearance is made for the defendant, the court will consider the appeal is without merit or has been abandoned.
An examination of the record shows there are no fundamental or prejudicial errors. The judgment is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.